Citation Nr: 0402767	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
bilateral pes planus.  

2.  Entitlement to a rating of total disability rating based 
on individual unemployability (TDIU rating).  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






REMAND

The veteran had active service from February 1962 to February 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO rating decision which denied 
an increase in a 30 percent rating for bilateral pes planus 
and denied a TDIU rating.  

The veteran's only service-connected disability is bilateral 
pes planus (flat feet).  He was last afforded a VA 
compensation examination for this condition in July 2002, 
performed by a physician assistant.  The examiner indicated 
that further evaluation by a podiatrist would be requested.  
Under the circumstances of this case, the Board believes that 
the recommended podiatry examination should be provided as 
part of the VA's duty to assist the veteran with his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
Updated treatment records should also be secured.  

Effective in July 2003, the VA revoked the authority of the 
veteran's attorney to represent claimants before the VA.  As 
the veteran is currently unrepresented, the RO should give 
him an opportunity to appoint another representative.  

In view of the foregoing, the case is remanded for the 
following action:

1.  Since the attorney who last 
represented the veteran is no longer 
authorized to represent claimants before 
the VA, the RO should contact the veteran 
and give him an opportunity to appoint 
another representative.  

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him during and 
since April 2001 for foot problems, and 
the RO should obtain copies of the 
related medical records.

3.  The RO should then have the veteran 
undergo a VA podiatry examination to 
determine the severity of his bilateral 
pes planus.  The claims folder should be 
provided to and reviewed by the examiner.  
Besides providing all findings necessary 
for rating flat feet, the doctor should 
comment on the extent to which this 
condition interferes with employability.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for an increased rating for bilateral pes 
planus and for a TDIU rating.  If the 
claims are denied, the RO should provide 
the veteran and any newly appointed 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


